PER CURIAM.
This is an appeal from an order of the circuit court, juvenile-family division, which adjudicated the appellant child a delinquent and committed him to the Division of Youth Services, State of Florida. The single point raised on appeal urges that the trial court erred in finding the appellant a delinquent because the evidence was circumstantial and did not exclude every reasonable hypothesis of innocence. See Brown v. State, 127 Fla. 225, 172 So. 921 (1937); Wilkerson v. State, Fla.App.1970, 232 So.2d 217. We have reviewed the record in the light of the arguments presented and find that the evidence of the complaining witness completely excluded the hypothesis of innocence relied upon by the appellant. The question before the court was purely one of the credibility of the witnesses. The court recognized the issue and stated in the record that the juvenile’s explanation was incredible in view of the testimony received.
In order to obviate any doubt as to the standard of proof applied in this case by this court, we add that we have reviewed the record in the light of the holding of the Supreme Court of Florida in State v. V. D. B, Fla. 1972, 270 So.2d 6, and find the proof submitted to be sufficient under the test there applied.
Affirmed.